                                 UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF MICHIGAN
                                      NORTHERN DIVISION


    WILLIE ROSE #235893,

            Plaintiff,

    v.                                                               Case No. 2:16-CV-242

    JOSEPH DAMRON, et al.,                                           HON. GORDON J. QUIST

          Defendants.
    _____________________/

           ORDER ADOPTING IN PART THE REPORT AND RECOMMENDATION

           Plaintiff, Willie Rose, a prisoner with the Michigan Department of Corrections (MDOC),

filed this pro se civil rights action pursuant to 42 U.S.C. § 1983, alleging First, Fourth, and Eighth

Amendment claims against Defendants Bienvenido Canlas, Danielle Paquette, Penny Rogers,

Gerald Covert, Joseph Damron, Rebecca Freytag, Elizabeth Kinney, and Michael McDowell.

Defendants Canlas, Paquette, and Rogers (Corizon Defendants) filed a motion for summary

judgment. (ECF No. 291.) Plaintiff filed a response. (ECF No. 319.) Defendants Covert,

Damron, Freytag, Kinney, and McDowell (MDOC Defendants) filed a separate motion for

summary judgment, asserting qualified immunity. (ECF No. 361.) Plaintiff filed a response.

(ECF No. 368.) On February 26, 2019, Magistrate Judge Timothy P. Greeley 1 submitted a Report

and Recommendation (R & R) recommending that the Court grant the Corizon Defendants’ motion

for summary judgment with respect to Defendants Paquette and Canlas but deny the motion as to

Defendant Rogers; grant the MDOC Defendants’ motion for summary judgment as to Defendant




1
    Judge Greeley recently retired on March 14, 2019.
Kinney but deny the motion as to Defendants Damron, Covert, Freytag, and McDowell; 2 and (3)

dismiss Defendants Paquette, Canlas, and Kinney from the case. (ECF No. 377.)

        Defendant Rogers and Plaintiff both filed objections to the R & R. (ECF Nos. 382, 383.)

Upon receiving objections to the R & R, the district judge “shall make a de novo determination of

those portions of the report or specified proposed findings or recommendations to which objection

is made.” 28 U.S.C. § 636(b)(1). This Court may accept, reject, or modify any or all of the

magistrate judge’s findings or recommendations. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

After conducting a de novo review of the R & R, the objections, and the pertinent portions of the

record, the Court concludes that the R & R should be adopted in part and rejected in part.

Specifically, in addition to dismissing Defendants Paquette, Canlas, and Kinney from the case, the

Court concludes that Plaintiff’s claims against Defendants Rogers, McDowell, and Freytag should

also be dismissed, as well as one claim against Defendant Covert.

                                            Defendant Rogers

        Plaintiff asserts First, Fourth, and Eighth claims against Defendant Rogers arising out of

treatment on May 24, 2016, in which Defendant Rogers performed a rectal exam on Plaintiff.

According to Defendant Rogers, she considered the rectal exam medically necessary in response

to Plaintiff’s complaints of incontinence and to support Plaintiff’s request for an MRI. Plaintiff,

however, maintains that the rectal exam was unnecessary and was done in retaliation for filing

grievances against health care.




2
  In the R & R, the magistrate judge states, “It is further recommended that the MDOC Defendants’ motion for
summary judgment (ECF No. 361) be GRANTED as to Defendant Kinney and DENIED as to Defendants Damron,
Covert, Freytag, and Rogers.” (ECF No. 377, PageID.4094-95) (emphasis in italics added). However, Rogers is not
an MDOC Defendant and in the body of the R & R, the magistrate judge had stated that McDowell was one of the
MDOC Defendants that he recommended keeping in the case. Thus, the Court assumes that the inclusion of Rogers
as an MDOC Defendant was simply a typographical error and that the magistrate judge meant to say that McDowell
was one of the MDOC Defendants for which he recommended denying the motion for summary judgment.

                                                      2
       First, Defendant Rogers argues in her objections that Plaintiff cannot maintain an Eighth

Amendment claim. The R & R construed the Eighth Amendment claim as a claim of excessive

force, rather than a deliberate indifference claim, but under either standard, Plaintiff cannot support

an Eighth Amendment claim.

       In evaluating “whether a particular use of force was objectively reasonable” in the context

of an excessive force claim, courts consider “the extent of the injury suffered, the need for the

application of force, the relationship between the need and the amount of force used, the threat

reasonably perceived by the prison official, and any efforts made to temper the severity of the

forceful response.” Richmond v. Settles, 450 F. App’x 448, 453 (6th Cir. 2011) (citing Whitley v.

Albers, 475 U.S. 312, 320-21, 106 S. Ct. 1078, 1085 (1986)). However, even accepting Plaintiff’s

most grievous accusations against Defendant Rogers, Plaintiff merely alleged that Defendant

Rogers coerced him to submit to the rectal exam, not that she applied any physical force. In this

Court’s opinion, an excessive force claim does not fit this situation where the only use of “force”

was the actual medical exam.

       For Plaintiff to prevail on a deliberate indifference claim, he must show that he faced a

sufficiently serious risk to his health or safety and that Defendant Rogers acted with deliberate

indifference to Plaintiff’s health or safety. Mingus v. Butler, 591 F.3d 474, 479–80 (6th Cir. 2010).

In this Court’s opinion, a deliberate indifference claim also does not fit this situation, in which

Defendant Rogers provided more medical treatment than Plaintiff considered necessary.

       Defendant Rogers correctly notes that Plaintiff’s claim is more accurately characterized as

an issue of informed consent. (ECF No. 382, PageID.4111.) But “claims arising from the

individual defendants’ failure to obtain [the plaintiff’s] informed consent prior to administering

medical treatment do not establish a constitutional violation.” Davis v. Agosto, No. CIV.A.3:01-



                                                  3
CV-180-S, 2002 WL 1880761, at *3 (W.D. Ky. Aug. 15, 2002), aff’d, 89 F. App’x 523 (6th Cir.

2004). Thus, Plaintiff cannot maintain an Eighth Amendment claim against Defendant Rogers.

       Next, Defendant Rogers argues in her objections that Plaintiff cannot maintain a Fourth

Amendment claim. Plaintiff’s Fourth Amendment claim is based on his right to be free from

unreasonable searches and seizures. However, this claim fails for two reasons. First, “the Fourth

Amendment does not apply to searches and seizures in prison.” Weatherspoon v. Woods, No. 16-

1277, 2017 WL 3923335, at *3 (6th Cir. Feb. 24, 2017) (citing Hudson v. Palmer, 468 U.S. 517,

529–30, 104 S. Ct. 3194, 3202 (1984)). Second, “[i]nvasions of the body by doctors for medical

purposes are neither a search nor a seizure,” when the medical procedure was performed “not at

the request, advice or encouragement of any . . . law enforcement agency.” United States v.

Chukwubike, 956 F.2d 209, 212 (9th Cir. 1992). Thus, Plaintiff cannot maintain a Fourth

Amendment claim against Defendant Rogers.

       Finally, Defendant Rogers argues in her objections that Plaintiff cannot maintain a First

Amendment retaliation claim. Plaintiff’s First Amendment claim is based on his perception that

Defendant Rogers performed the rectal exam in retaliation for Plaintiff writing grievances against

health care services. To prevail on this claim, Plaintiff must establish that (1) he was engaged in

protected conduct; (2) an adverse action was taken against him that would deter a person of

ordinary firmness from engaging in that conduct; and (3) the adverse action was motivated, at least

in part, by the protected conduct. Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir. 1999).

Defendant Rogers argued that she was not aware of any grievances, which would negate a

retaliation claim. The R & R recommends that the Court find that there is still a genuine issue of

material fact, though, based on Plaintiff’s statement in his declaration that Defendant Rogers told

Plaintiff, “Since you’re writing these complaints[,] I’m going to have to perform a rectal exam on



                                                4
you.” (ECF No. 319-1, PageID.3644.) However, Plaintiff’s declaration contradicted his own

sworn deposition testimony. When asked about the incident during his deposition, Plaintiff

testified that Defendant Rogers told him that she needed to perform the rectal exam for Plaintiff to

get an MRI. (ECF No. 362-2 at PageID.3944.) The Sixth Circuit has “barred the nonmoving party

from avoiding summary judgment by simply filing an affidavit that directly contradicts that party’s

previous testimony.” Aerel, S.R.L. v. PCC Airfoils, L.L.C., 448 F.3d 899, 907 (6th Cir. 2006). The

Court will not deny summary judgment to Defendant Rogers on Plaintiff’s retaliation claim on the

basis of a statement that Plaintiff made in his declaration that contradicted his prior deposition

testimony. Thus, Plaintiff cannot maintain a First Amendment claim against Defendant Rogers.

                                      Defendant McDowell

       Plaintiff’s primary allegations against Defendant McDowell were that he would not leave

the exam room when Plaintiff requested that he do so and “that he aided Ms. Rogers in illegally

violating [Plaintiff] with the rectal exam that wasn’t necessary.” (ECF No. 362-2, PageID.3944.)

A correctional officer refusing to leave a room when requested is not a constitutional violation,

and for the same reasons that Plaintiff cannot maintain a claim against Defendant Rogers, Plaintiff

also cannot maintain a claim against Defendant McDowell for aiding Defendant Rogers.

Therefore, Plaintiff’s claims against Defendant McDowell will be dismissed.

                                Defendants Freytag and Covert

       Plaintiff alleges that on December 1, 2015, Plaintiff asked Defendant Freytag for the names

of all individuals involved with Plaintiff’s treatment on November 22, 2015, but Defendant Freytag

refused to provide any names. Plaintiff also alleges that Defendants Freytag and Covert initiated

Plaintiff’s transfer from Chippewa Correctional Facility (URF) to Kinross Correctional Facility

(KRF) in retaliation for writing grievances. The Court is required to dismiss prisoner actions



                                                 5
brought under federal law if “at any time” the Court determines that the complaint is frivolous,

malicious, fails to state a claim upon which relief can be granted, or seeks monetary relief from a

defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C. § 1997e(c). The

Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner, 404 U.S. 519, 520,

920 S. Ct. 594, 596 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33, 112 S. Ct. 1728, 1733

(1992). The Court finds that even accepting Plaintiff’s allegations as true, Plaintiff’s claims

against Defendant Freytag and Plaintiff’s claim against Defendant Covert regarding transfer to

another facility should be dismissed for failure to state a claim.

        First, the Court can find no authority holding that a correctional officer’s refusal to provide

information to a prisoner constitutes adverse action. In this Court’s opinion, with multiple reasons

why prison staff would choose to withhold information from prisoners, such a refusal to provide

names cannot be the basis for a retaliation claim.

        Second, transfer to another prison facility can only constitute adverse action in limited

circumstances not present here. According to the Sixth Circuit, “since transfers are common

among prisons, ordinarily a transfer would not deter a prisoner of ordinary firmness from

continuing to engage in protected conduct.” Siggers-El v. Barlow, 412 F.3d 693, 701 (6th Cir.

2005). A narrow exception applies when there are foreseeable consequences to the transfer that

interfere with the prisoner’s ability to access the courts.          Id. at 702.     These foreseeable

consequences would include the loss of a high-paying job that the prisoner needed to pay his

attorney and a long-distance transfer that would make it more difficult for the prisoner’s attorney

to visit or represent the prisoner. Id. However, Plaintiff’s transfer from URF to KRF did not cause

Plaintiff to lose his job or interfere with Plaintiff’s ability to speak with his attorney.



                                                    6
       The R & R recommends expanding the exception to encompass Plaintiff’s allegation that

upon his transfer, he lost over 100 pages of legal documents. But in this Court’s opinion, the

limited exception should remain limited. Allowing prisoners to bring constitutional claims every

time documents are allegedly lost during transfer would open up prison staff to unlimited and

unwarranted litigation. Thus, because the Court finds that ordinarily transfer to another prison

does not constitute adverse action and that the limited exception to the general rule does not apply

to Plaintiff, Plaintiff’s retaliation claims against Defendants Freytag and Covert relating to the

transfer should also be dismissed.

                                            Conclusion

       For the foregoing reasons, the February 26, 2019, Report and Recommendation (ECF No.

377) is adopted in part and rejected in part. Plaintiff’s objections to the R & R (ECF No. 383)

are overruled. Corizon Defendants’ motion for summary judgment (ECF No. 291) is granted.

MDOC Defendants’ motion for summary judgment (ECF No. 361) is granted in part and denied

in part. Plaintiff’s claims against Defendants Paquette, Canlas, Kinney, Rogers, McDowell, and

Freytag are dismissed with prejudice. Therefore, the above-mentioned Defendants are dismissed

from the case. Plaintiff’s retaliation claim against Defendant Covert based on Plaintiff’s transfer

to a different prison is dismissed with prejudice. The claims that survive summary judgment are

(1) Plaintiff’s deliberate indifference claim against Defendant Damron and (2) Plaintiff’s

retaliation claim against Defendant Covert regarding the allegation that Defendant Covert ripped

up papers from Plaintiff’s medical chart.

       IT IS SO ORDERED.

Dated: March 28, 2019                                        /s/ Gordon J. Quist
                                                            GORDON J. QUIST
                                                      UNITED STATES DISTRICT JUDGE


                                                 7
